DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/478,101 filed March 29, 2017; provisional application 62/545,734 filed August 15, 2017; and 371 of PCT/US18/025290 filed March 29, 2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on March 25, 2021 has been considered. An initialed copy of Form 1449 is enclosed herewith. 

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 in the reply filed on August 10, 2022 is acknowledged.

Status of Claims
This office action is in response to an election of claims entered on August 10, 2022 for the patent application 16/499,529 filed on September 30, 2019. Claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 are elected. Claims 39, 45 and 71 are withdrawn. Claims 3, 6, 8, 11, 13-14, 16-17, 19, 21, 23, 27-28, 30-31, 33-35, 37-38, 40-44, 46-70, and 72-75 are cancelled. Claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32, 36, 39, 45 and 71 are pending. 



Claim Objections
Claims 10 and 24 are objected to because of the following informality: typographical error and the use of “and/or.” 
Claim 10 recites the following: “wherein each of the one or more flap members comprises at least a first layer rand a second layer.” Specifically, the use of the word “rand” in place of the conjunction “and” appears to be a typographical error. For the purpose of examination, the Examiner will reasonably interpret the limitation as follows: “wherein each of the one or more flap members comprises at least a first layer [[rand]] and a second layer.” Appropriate correction is required. 

Claim 24 recites the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 7, 9, 10, 12, 15, 18, 22, 25, 26, 32 and 36 recite the limitation “the plunger rod.” The limitations “a plunger” and “a plunger rod body,” are previously introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the plunger [[rod]]” or “the plunger rod body”); or (2) are intended to be a new limitation which ambiguously conflicts with the previous limitations of claim 1. Therefore, claims 1, 7, 9, 10, 12, 15, 18, 22, 25, 26, 32 and 36 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 4, 5, 7, 9, 10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 2 recites the limitation “a proximal end of the plunger.” The limitation is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the proximal end of the plunger”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 4 recites the limitation “the simulated force profile.” The limitation is not previously introduced in claim 1 or 4. As such, the limitation lacks antecedent basis. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 5, and a substantially similar limitation in claims 9 and 10, recites the limitation “resistance.” The limitation “differential resistance” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the differential resistance”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 5, 9 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7, 9 and 10 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5.

Claim 7 recites the limitation “the flap members.” The limitation “one or more flap members” is previously introduced in claim 7. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more flap members”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 7. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 9 and 10 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 7.

Claim 9 recites the limitation “the flaps.” The limitation “one or more flap members” is previously introduced in claim 7. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more flap members”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 7. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 9 recites the limitation “a portion of the one or more flap members.” The limitation “at least a portion of the one or more flap members” is previously introduced in claim 9. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the at least a portion of the one or more flap members”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 9. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 10 recites the limitation “proximal plunger movement.” The limitation is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the proximal plunger movement”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 20 recites the limitations “wherein the first cross-sectional surface area is greater than the second cross-sectional surface area;” and “wherein the first cross-sectional surface area is substantially equal to the second cross- sectional surface area or the first cross-sectional surface area is less than the second cross-sectional surface area.” Specifically, it is unclear how “a first and second cross-sectional surface areas” can be greater than; and (2) substantially equal; or (3) less than at the same time. As such, the metes and bounds of the limitation are ambiguous. Therefore, claim 20 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 26 recites the limitation “wherein the cross sectional surface area comprises a height F and a width D.” Per MPEP 2173.05, A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). Here it is unclear as to what amount of “a height F” and “a width D”  are required to comprise the Applicants “cross sectional surface area.” As such, the metes and bounds of the limitation are ambiguous. Therefore, claim 26 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 32 recites the limitations “the flange,” the interface,” and “the cross-sectional surface area.” The limitations are not previously introduced in claim 32. As such, the limitations lack antecedent basis. Therefore, claim 32 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 36 recites the limitation “the friction component.” The limitation “a friction feature” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the friction feature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 36 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Rejections under 35 U.S.C. §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 32 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 recites the following: “The injection simulation device of claim 6…” Specifically, claim 32 is dependent on cancelled claim 6 and is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Therefore, claim 32 is rejected under 35 U.S.C. § 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2016/0335920 to Bendek, et al. (hereinafter referred to as “Bendek”). Specifically, Bendek fails to teach the independent claim 1 limitations of “a plunger comprising a plunger rod body having a proximal end and a distal end and a stopper disposed at the distal end of the plunger rod, the plunger movable proximally and distally within the channel;” and “a friction feature associated with the housing, the friction feature for interfacing with the plunger rod.” These limitations are reasonably understood as a retractable needle and a spring, which are not taught in the prior art of Alexanderson and Bendek. Therefore, claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-2, 4-5, 7, 9-10, 12, 15, 18, 20, 22, 24-26, 29, 32 and 36 stand rejected under 35 U.S.C. §§  112(b) and 112(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715